Citation Nr: 1432879	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status post aortic insufficiency due to bacterial endocarditis, with bovine aortic valve replacement and possible transient congestive heart failure (hereinafter "heart disability status post aortic valve replacement"), as a result of treatment at the Central Arkansas Veterans Health System (CAVHS) between February 1, 2007 and May 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in North Little Rock, Arkansas.

The Veteran requested a videoconference Board hearing, which was scheduled for October 12, 2011.  The Board hearing was rescheduled on several occasions, at the Veteran's request, for November 8, 2011, January 12, 2012, October 16, 2013, and then November 6, 2013.  The Veteran failed to appear at the November 2013 videoconference Board hearing, and has not asserted any good cause for such failure.  Therefore, the Board finds that his request for a Board hearing has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a heart disability status post aortic valve replacement as a result of treatment at the CAVHS between February 1, 2007 and May 1, 2007.  

The Veteran specifically attributes his heart condition to a peripherally inserted central catheter (PICC) line that was inserted on February 1, 2007 and that was later found to be infected with bacteria, which bacteria he asserts caused his endocarditis, severe aortic valve regurgitation with vegetation, and congestive heart failure, which necessitated aortic valve replacement surgery at the University of Arkansas Medical System (UAMS) on May 1, 2007 (apparently having been transferred there for treatment on a fee basis). 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  

As an initial matter, the Board notes that several of the relevant VA treatment records appear to be missing from the claims file.  

A January 25, 2007 VA treatment record reflects that the Veteran presented to the emergency room with complaints of neck and back pain, and was admitted with a diagnosis of possible osteomyelitis.  Apparently, blood cultures grew bacterial enterococcus, and antibiotic treatment was ordered, including vancomycin.  See Discharge Note, April 2007 (but note that he was previously discharged to the nursing unit in February 2007).  A January 25, 2007 record reflects that it was planned for him to undergo several weeks of IV therapy at the nursing home care unit (NHCU) due to his recent history of IV drug use.  A February 1, 2007 record reflects that a PICC line was inserted, and a February 1, 2007 consent form, signed by the Veteran, is in the claims file.  On February 5, 2007, a transesophageal echocardiography (TEE) was performed, apparently for possible infective endocarditis (IE), which showed no vegetation, but some aortic regurgitation.  See Discharge Note, April 2007.  The Veteran was apparently discharged to the NHCU.  See Discharge Notes, February 2007 and April 2007.  About 4-5 weeks later, in March 2007, the Veteran experienced rigors, chills, and a fever, blood cultures grew acinetobacter baumannii, and the PICC line was pulled due to suspicion of being the source of the infection, and he was treated with antibiotics.  See Discharge Note, April 2007.  Due to subsequent complaints of shortness of breath, the Veteran was re-admitted to the VA hospital from April 4 to 19, 2007, for cardiac testing, which revealed bacterial endocarditis, aortic valve vegetation, and severe aortic regurgitation.  Aortic valve replacement surgery was postponed for two weeks for certain dental care.  See Discharge Note, April 2007.  The Veteran was apparently admitted again on April 24, 2007 due to edema and shortness of breath, and ultimately transferred to the UAMS for aortic valve replacement surgery on May 1, 2007.

The Board emphasizes that it appears that generally, from February 2007 through April 2007, the Veteran resided at the NHCU in Little Rock or North Little Rock.  None of these treatment records, however, have been associated with his claims file.  In addition, the Board notes that several of the VA hospitalization records are missing from the claims file dated from January 2007 to May 2007.  In fact, the Board notes that there are no treatment records whatsoever relating to this claim dated in March 2007, when the PICC line was apparently pulled.  Therefore, a remand is required so that a complete copy of all of the Veteran's VA treatment records dated from January 2007 to May 2007 may be associated with the claims file, including copies of records from Little Rock, North Little Rock, and any NHCU or rehabilitation unit.

The Board notes its intention to obtain an independent medical expert opinion after the above development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from January 2007 to May 2007 from:

a) The Little Rock VAMC
b) The North Little Rock VAMC; and
c) Any CAVHS nursing home care unit (NHCU) or rehabilitation unit.

If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



